Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1, 7, 32, 37 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2019/0288909 to Kadiri in view of U.S. Patent Pub. 2014/0128070 to Ni.   
Regarding claim 1, (as now amended) Kadiri teaches “a communication method implemented by a terminal device, wherein the communication method comprises:
receiving parameter information of m Public Land Mobile Networks  (PLMNs), wherein each of the parameter information comprises corresponding fifth generation (5G) parameter information, and wherein the corresponding 5G parameter information comprises corresponding first information indicating a corresponding 5G  networking architecture supported by a corresponding PLMN from the m PLMNs; (see Figs. 5 and 14 and sections [0064] and [0066] and [0074] to [0086], which teach that a (TAC) “tracking area code” (which is the recited “5G parameter information”) is used to indicate to the UE the PLMN and the type of core network  (i.e. 5G or EPC), where sections [0075] to [0076] teach that there may be more than one (recited “m”) PLMNs in the list). 
Regarding the remaining steps of claim 1:
corresponding first information of each one of the m PLMNs and a first 5G networking architecture supported by the terminal device, n 5G parameter information of n PLMNs, from the m PLMNs, to be stored by the terminal device,” and 
wherein both m and n are integers, and wherein m is greater than or equal to 1 and is greater than or equal to n”, 
Ni is added to show that each PLMN has “n” parameters.
 In an analogous art, Ni teaches a system which provides a list of PLMNs and RAT information to roaming mobile terminal.  See Figs. 3-4 and sections [0036] to [0038] of Ni, which show the “n” parameters associated with each identified PLMN, such as columns, 310, 312 and 314, which are “supported RAT”, “supported frequency bands” and “other features”. 
Therefore, as both Kadiri and Ni teach providing lists of PLMN information to a mobile terminal, and as Ni explicitly teaches providing multiple “n” parameters for each of the “m” plurality of PLMN networks it would have been obvious to modify Kadiri with the additional parameters of Ni, as for reasons discussed in both references, which is that camping processes are more efficiently performed by allowing the terminal to be aware of all the types of networks available, so a compatible network and core network may be selected first without selecting incompatible networks, as is conventional and as desired. 
Regarding claims 32 and 43, which recite the same features as claim 1 (in apparatus claims from terminal and eNB perspective), see the rejection of claim 1 above.
corresponding 5G networking architecture indicated using a radio access technology (RAT) information field”, see section [0031] of Kadiri teaching identifying different types of RATs and see Fig. 3 and section [0036] of Ni, which show the “supported RAT” in column 310, as recited.

Claims 2-6, 8-9, 33-36, 38-39 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 32 and 43 above, and further in view of U.S. Patent Pub. 2019/0357125 to Mildh. 
Regarding claims 2, 33 and 44, which recite “further comprising storing first 5G parameter information of a first PLMN from the m PLMNs when there is an intersection between a second 5G networking architecture supported by the first PLMN and the first 5G networking architecture supported by the terminal device”, although the combination of Kadiri and Ni would “determine” the appropriate network, Mildh is added to explicitly teach a mobile terminal selecting a type of core network, as recited.
In an analogous art, Mildh teaches a system which provides a list of PLMNs and indications of the type of core network.  See for example, claims 2 and 6-7 and sections [0092] to [0093], which teach selecting the appropriate type of core network, where the term “intersection” is interpreted to mean “matching” or “compatible” (i.e. the core network type associated with the PLMN matches the type of core network the terminal is configured to communicate with), as recited. 


Regarding claim 3, which recites “further comprising storing the first 5G parameter information into a modem of the terminal device”, as described in  sections [0044] and [0055], Ni teaches that the mobile device contains a modem and stores the parameters, as recited. 
Regarding claims 4 and 34, which recite “wherein the first 5G parameter information first PLMN comprises second information that indicates the second 5G networking architecture and wherein the second 5G networking architecture comprises only the intersection between a 5G networking architecture supported by the first PLMN and the first 5G networking architecture supported by the terminal device”, as described above, see Kadiri/Ni for the 5G parameters, and see Mildh for teaching determining the types of core networks associated with the PLMNs and selecting the PLMN which matches (“intersection”), as recited.
further comprises third information, and wherein the third information indicates 5G frequency band information corresponding to the second information”, see sections [0051] to [0054] of Kadiri, which teach identifying different frequencies of use and see Figs. 3-4 and sections [0036] to [0038] of Ni, which show the “frequency bands” (312 and 406), as recited. 
Regarding claims 6, 36 and 45, which now recite “further comprising: determining, based on first information of a second PLMN from the m PLMNs, that there is no intersection between a third 5G networking architecture supported by the second PLMN and the first 5G networking architecture supported by the terminal device; and skipping storing 5G parameter information of the second PLMN”, see for example, section [0089] of Mildh, which teach cell barring (which is one way to interpret “no intersection”) and see  sections [0063] and [0065] of Kadiri, which teaches “cell barred” flags for certain PLMNs, which also teaches that there is no “intersection” or compatibility, which renders obvious not storing parameters (or sending further network parameters as they are not needed), when the cell is barred, as recited. 




comprising: determining,  based on the n 5G parameter information of the n PLMNs, one or more third PLMNs from PLMNs in a country or a region in which the terminal device is currently located when the terminal device is in a roaming state, wherein there is an intersection between a fourth 5G networking architecture supported by each of the one or more third PLMNs and the first 5G networking architecture supported by the terminal device; identifying whether there is a campable PLMN in the one or more third PLMNs; and in response to the identifying the campable PLMN, camping on the campable PLMN”, as described above, see Kadiri/Ni for the 5G parameters, and see Mildh for teaching determining the types of core networks associated with the PLMNs and selecting the PLMN which matches (“intersection”), and see for example, section [0050], of Ni which teaches the terminal roaming. Therefore, the combination of references teach and/or render obvious these features, as recited.
Regarding claims 9 and 39, which recite “further comprising: determining that none of the one or more third PLMNs are campable; and  camping on  a fourth PLMN other than the one or more third PLMNs based on a configuration of a fourth generation (4G) mobile communications system”, see for example, sections [0063] and [0077] of Kadiri, which teach that legacy 4G terminals cannot select (“cell barred” so not campable) 5G PLMNs and select or camp on 4G cells, as recited. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646